Case: 4:19-cv-00903-MTS Doc. #: 23 Filed: 06/26/20 Page: 1 of 26 PageID #: 262




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

CHURCH MUTUAL                                  )
INSURANCE COMPANY,                             )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )      Case No. 4:19-CV-00903-SNLJ
                                               )
THE METROPOLITAN CHRISTIAN                     )
WORSHIP CENTER OF ST. LOUIS,                   )
                                               )
       Defendant.                              )

                     PLAINTIFF’S MEMORANDUM IN SUPPORT
                    OF ITS MOTION FOR SUMMARY JUDGMENT

       COMES NOW Plaintiff, Church Mutual Insurance Company, by and through

undersigned counsel, and for its Memorandum in Support of its Motion for Summary

Judgment, pursuant to Rule 56 of the Federal Rules of Civil Procedure and Local Rule 7-

4.01, states as follows:

                              PRELIMINARY STATEMENT

       Plaintiff Church Mutual Insurance Company (“Church Mutual”) issued an actual

cash value insurance policy to Defendant The Metropolitan Christian Worship Center of

St. Louis (“Metro Christian”), policy number 0119510-02-857145, dated January 17,

2016 to January 17, 2019 (the “policy”), for the property located at 3452 Potomac Street,

St. Louis, Missouri 63118 (the “Church”).

       On May 10, 2017, Metro Christian reported a wind claim involving the roof of the

Church with an alleged date of loss of February 28, 2017. While the claim made on May
Case: 4:19-cv-00903-MTS Doc. #: 23 Filed: 06/26/20 Page: 2 of 26 PageID #: 263




10, 2017 constituted the first notice Church Mutual received concerning the condition of

the roof at the Church, Metro Christian had been experiencing persistent and ongoing

problems with leaks and water damage from the time the roof was replaced in August

2006. While Metro Christian had been performing temporary repairs that it referred to as

“bandaids” and “patching,” no notice of the loss or damage was provided to Church

Mutual.

      As part of the claim, Church Mutual discovered some covered wind related

damages to the roof and gutters and issued payment for the actual cash value of the

damage to Metro Christian, which was accepted and deposited. Subsequently, on its

proof of loss and during its Examination Under Oath, Metro Christian, through its

corporate representative Theodore Boldin, Jr., claimed a date of loss of February 28,

2017, and made demand for the replacement cost amount of $359,444.08, based on an

estimate from Alltex General Contracting, LLC that does not account for any

deterioration, depreciation or obsolescence and also does not specify when or how the

alleged damages occurred.

      Church Mutual also requested that Metro Christian produce certain documents and

records as part of its investigation into this claim. However, Metro Christian admits that

it failed to comply with these requests from Church Mutual.

      Further, Church Mutual’s investigation revealed that rather than being attributable

to a covered cause of loss, the claimed damages are attributable to wear, tear, decay,

deterioration, settling, cracking, shrinking or expansion, continuous or repeated seepage



                                               2
Case: 4:19-cv-00903-MTS Doc. #: 23 Filed: 06/26/20 Page: 3 of 26 PageID #: 264




or leakage of water, and/or faulty, inadequate or defective workmanship, repair,

construction, materials or maintenance.

       The undisputed evidence establishes that Metro Christian breached the policy by

committing material misrepresentations by demanding replacement cost sums knowing

that only actual cash value was available under the policy. Metro Christian also breached

the policy by failing to cooperate with Church Mutual by not providing prompt notice of

the loss or damage, failing to take all reasonable steps to protect the Church from further

damage and failing to produce requested documents and records. Further, the claimed

damages are excluded by the express and unambiguous terms of the policy.

Consequently, the policy is void, there is no coverage for any claimed damages and

summary judgment should be entered in Church Mutual’s favor.

                                     LEGAL STANDARD

       Summary judgment should be granted when “there is no genuine issue of material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56;

Boerner v. Brown & Williamson Tobacco Corp., 260 F.3d 837, 841 (8th Cir. 2001).

Moreover, “Rule 56(c) mandates the entry of summary judgment, after an adequate time

for discovery and upon motion, against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986).

       The initial burden is placed on the moving party to clearly establish the non-

existence of any genuine issue of fact that is material to a judgment in his favor. City of Mt.

                                                  3
 Case: 4:19-cv-00903-MTS Doc. #: 23 Filed: 06/26/20 Page: 4 of 26 PageID #: 265




Pleasant, Iowa v. Associated Elec. Co-op., 838 F.2d 268, 273 (8th Cir. 1988). Once this

burden is discharged, if the record bears out that no genuine dispute exists, the burden shifts

to the non-moving party who must set forth affirmative evidence and specific facts showing

there is a genuine dispute on that issue. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249

(1986). After the burden shifts, the non-moving party may not rest on the allegations in its

pleadings, but, by affidavit and other evidence, must set forth specific facts showing that a

genuine issue of material fact exists. Fed.R.Civ.P. 56(e). The non-moving party “must do

more than simply show that there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Indeed,

it must be established that there is sufficient evidence favoring the non-moving party which

would enable a jury to return a verdict for him. Anderson, 477 U.S. at 249; Catrett, 477

U.S. at 324.

                                         ARGUMENT

I.     Principles of Contract Interpretation

       In interpreting an insurance contract, courts read the policy as a whole to

determine the parties’ intent. Dibben v. Shelter Ins. Co., 261 S.W.3d 553, 556 (Mo. Ct.

App. 2008) (citing Missouri Employers Mutual Ins. Co. v. Nichols, 149 S.W.3d 617, 625

(Mo. Ct. App. 2004)). Courts then give effect to this intent by enforcing the contract as

written, according to the plain and ordinary meaning of its language. Id. (citing Missouri

Employers Mutual Ins. Co., 149 S.W.3d at 625). Words or phrases in an insurance

contract must be interpreted in the context of the policy as a whole and not considered in

isolation. Long v. Shelter Ins. Co., 351 S.W.3d 692, 696 (Mo. Ct. App. 2011) (quoting

                                                  4
Case: 4:19-cv-00903-MTS Doc. #: 23 Filed: 06/26/20 Page: 5 of 26 PageID #: 266




Haggard Hauling and Rigging Co. v. Stonewall Ins. Co., 852 S.W.2d 396, 399 (Mo. Ct.

App. 1993)). Furthermore, in interpreting an insurance contract, courts endeavor to give

each provision a reasonable meaning and avoid an interpretation that renders any

provision useless or redundant.       Dibben, 261 S.W.3d at 556. (citing Wildflower

Community Association, Inc. v. Rinderknecht, 25 S.W.3d 530, 534 (Mo. Ct. App. 2000)).

      “Definitions, exclusions, conditions, and endorsements are necessary provisions in

insurance policies. If they are clear and unambiguous within the context of the policy as

a whole, they are enforceable.” Yager v. Shelter Gen. Ins. Co., 460 S.W.3d 68, 71 (Mo.

Ct. App. 2015) (quoting Allen v. Continental W. Ins. Co., 436 S.W.3d 548, 553-54 (Mo.

banc 2014)).

II.   There is no coverage for Metro Christian’s claims because it committed
      material misrepresentations concerning its claim for coverage.

      Metro Christian has claimed repeatedly under oath, including on the Sworn

Statement in Proof of Loss, as well as during the Examination Under Oath, that it is

seeking to be paid the replacement cost sum of $359,444.08, claiming a date of loss of

February 28, 2017, even though Metro Christian knows it has an actual cash value policy.

Metro Christian’s demand for payment under the policy for sums to which it is not

entitled constitutes a misrepresentation of a material fact concerning a claim, voiding the

policy and precluding any coverage.

      A.       Material misrepresentations committed by an insured during the claim
               provide a sufficient basis for voiding an insurance policy.

      Misrepresentation provisions providing the policy is void if an insured

misrepresents a material fact concerning a claim, such as the one contained in Metro

                                                5
Case: 4:19-cv-00903-MTS Doc. #: 23 Filed: 06/26/20 Page: 6 of 26 PageID #: 267




Christian’s policy, have been consistently enforced in Missouri and repeatedly upheld as

a justification for voiding the entire policy and denying coverage for all claims being

made when an insured commits a material misrepresentation in the claim as to a portion

of the loss. Childers v. State Farm Fire & Cas. Co., 799 S.W.2d 138, 141 (Mo. Ct. App.

1990); CM Vantage Specialty Ins. Co. v. Nephrite Fund 1, LLC, 2020 WL 805848, *12-

13 (E.D. Mo. 2020).

       The Eighth Circuit in Cedar Hill Hardware rejected the insured’s argument that an

insurer must prove the elements of fraud, including intent to deceive and reliance, to void

a policy where the policy provides it is rendered void by a misrepresentation or

concealment. Cedar Hill Hardware and Const. Supply, Inc. v. Ins. Corp. of Hannover,

563 F.3d 329, 346 (8th Cir. 2009). See also Neidenbach v. Amica Mut. Ins. Co., 96

F.Supp.3d 925, 930 (E.D. Mo. 2015) (“[D]espite the reference to the term “fraud” in most

misrepresentation clauses, the insurer is not required to prove the elements of fraud to

avoid coverage if the policy language also indicates, as here, that the policy is rendered

void for intentional concealment or misrepresentation of a material fact.”). Thus, even if

the representations are innocently made, the insurer may still void the insurance policy.

Dixon v. Business Men’s Assur. Co. of Am., 285 S.W.2d 619, 625 (Mo. 1955).

       In Scott, the insured submitted a proof of loss to its insurer claiming a loss of

$93,077.19 in personal property. Liberty Mut. Fire Ins. Co. v. Scott, 486 F.3d 418, 420

(8th Cir. 2007). However, just a year before, the insured filed a petition for bankruptcy

declaring she owned only $7,340 in personal property. Id. The insured’s policy stated

that the insurer provided no coverage if the insured misrepresented or concealed any

                                                6
Case: 4:19-cv-00903-MTS Doc. #: 23 Filed: 06/26/20 Page: 7 of 26 PageID #: 268




material fact or circumstance. Id. Accordingly, this Court found, and the Eighth Circuit

affirmed, that the insured’s misrepresentation as to her property in her proof of loss

voided coverage under her policy. Id. at 423.

       See also Neidenbach v. Amica Mut. Ins. Co., 96 F.Supp.3d 925 (E.D. Mo. 2015)

(Summary judgment entered by this Court against the insureds and in favor of the insurer

because the insureds misrepresented material facts and circumstances concerning the

nature and extent of claimed losses and damages where they sought payments of

$262,500 for personal property and $375,000 for the dwelling after claiming only $7,000

and $300,000, respectively, in bankruptcy); Nephrite Fund 1, LLC, 2020 WL 805848 at

*12-13 (Summary judgment entered by this Court finding that policy is void ab initio

because insured made misrepresentations in its claim for coverage by claiming repairs

and lost rents for an apartment unit that was vacant and gutted prior to the fire); Santizo v.

Allstate Property & Cas. Ins. Co., 2010 WL 2735649 (E.D. Mo. 2010) (Insurer’s motion

for summary judgment granted where insured violated concealment or misrepresentation

provision by claiming $49,765.82 in contents one year after claiming only $2,810 in

bankruptcy).

       B.      Metro Christian is not entitled to a replacement cost payment and has
               not presented evidence of the actual cash value.

       The policy issued by Church Mutual to Metro Christian for the Church, and in

effect on the purported date of loss, is an actual cash value policy, providing a valuation

of actual cash value.     SOF ¶¶3 & 38.         Specifically, the Property Coverage Part

Declarations Page expressly provides the following:


                                                  7
Case: 4:19-cv-00903-MTS Doc. #: 23 Filed: 06/26/20 Page: 8 of 26 PageID #: 269




       VALUATION:           ACTUAL CASH VALUE

SOF ¶89.

       The Loss Payment Condition of the policy provides that the value of damaged

property is determined in accordance with the Valuation Condition. Pursuant to the

Valuation Condition of the policy, when “Actual Cash Value” is shown on the

Declarations Page, the value is determined at “Actual Cash Value,” which is defined as

“the amount it would cost to repair or replace Covered Property with material of

comparable kind and quality, less allowance for deterioration and depreciation,

including obsolescence.” SOF ¶89.

       Metro Christian was provided with the correct insurance that it asked for and for

which it paid a premium, and it never requested that the policy be changed to a valuation

based on replacement cost. SOF ¶¶39 & 41. Pursuant to the policy, Metro Christian is

not entitled to a replacement cost payment, and it has failed to present evidence of the

actual cash value of the loss.1 SOF ¶¶66-67.

       C.     Church Mutual already issued payment for the actual cash value of
              the covered damages, which payment was accepted by Metro
              Christian.

       After being advised of the alleged February 28, 2017 loss on May 10, 2017,

Church Mutual assigned Nixon and Company, Inc. as the adjuster for this claim, claim

       1
         The fact that only actual cash value is available, which Metro Christian knows,
is confirmed by a prior claim Metro Christian made under the policy with respect to its
HVAC units, as that claim was adjusted and paid on an actual cash value basis, with
Metro Christian receiving an actual cash value payment after subtracting non-recoverable
depreciation and the deductible. SOF ¶¶94-96. Metro Christian also acknowledged a
prior loss involving the boiler at the Church that was paid on an actual cash value basis as
well. SOF ¶97.
                                                8
Case: 4:19-cv-00903-MTS Doc. #: 23 Filed: 06/26/20 Page: 9 of 26 PageID #: 270




number 1316847. SOF ¶43. The investigation revealed covered wind damage to the roof

and gutters, and as the policy provided actual cash value coverage, Church Mutual issued

an actual cash value payment based on Nixon and Company, Inc.’s estimate for the

covered damages. SOF ¶¶45-46 & 49. Specifically, the replacement cost value of the

covered damage was $29,822.45, less non-recoverable depreciation of $8,613.03 and the

deductible of $1,000, resulting in an actual cash value payment of $20,209.39. SOF ¶47.

The actual cash value payment made by Church Mutual on September 20, 2017 was

accepted, cashed and deposited by Metro Christian. SOF ¶¶45 & 48.

      D.     Metro Christian has knowingly presented a claim for replacement cost
             coverage to Church Mutual claiming a date of loss of February 28,
             2017.

      After Metro Christian advised that it sought to proceed with an additional claim,

Church Mutual requested that it complete, notarize and return a proof of loss and submit

to an Examination Under Oath pursuant to the policy. SOF ¶¶59-61. Subsequently,

Metro Christian submitted a Sworn Statement in Proof of Loss, along with an estimate

from Alltex General Contracting, LLC, on which it intended Church Mutual to rely,

seeking payment under the policy in the amount of $359,444.08. SOF ¶¶62-63.

      Metro Christian committed a misrepresentation in the claim by only presenting a

replacement cost claim to Church Mutual, despite the fact that its policy only provides

coverage for actual cash value. SOF ¶¶40 & 63-67. The Alltex General Contracting,

LLC estimate provides a line item total of $232,144.72, material sales tax of $7,484.58,

overhead at 25% of $59,907.39 and profit at 25% of $59,907.39, for the total replacement

cost amount of $359,444.08, and this is the amount for which Metro Christian is making

                                              9
Case: 4:19-cv-00903-MTS Doc. #: 23 Filed: 06/26/20 Page: 10 of 26 PageID #: 271




a claim to Church Mutual. SOF ¶¶64-65. The estimate submitted and relied on by Metro

Christian is to repair the alleged damage to the roof, the downspouts, the gutters and the

leaks, but does not account for any deterioration, depreciation or obsolescence and does

not provide an actual cash value. SOF ¶¶66 & 68. Metro Christian further admits that it

does not have any evidence of the actual cash value. SOF ¶42.

      Additionally, although initially representing to Church Mutual that the date of loss

is February 28, 2017, Metro Christian subsequently admitted that this was a

misrepresentation. SOF ¶29. Specifically, Mr. Boldin admitted that all of the claimed

damages, for which it is seeking to be paid in excess of $350,000, did not occur on

February 28, 2017, that this was just the “best date” Metro Christian could come up with,

and there is no way to determine when the damage actually occurred. SOF ¶¶35-37.

Additionally, Mr. Boldin admits that despite making a claim for the amount contained in

the Alltex General Contracting, LLC estimate and intending for Church Mutual to rely on

it, this repair bid is not just for damage that occurred on February 28, 2017. SOF ¶¶63 &

69.

      E.     Conclusion

      In this matter, the only claim presented by Metro Christian is for replacement cost

coverage in the amount of $359,444.08 with a date of loss of February 28, 2017. This is

despite the fact that the policy only provides coverage for actual cash value and the

claimed damages occurred over a period of more than ten years. This constitutes a

significant material misrepresentation in the claim with respect to items for which Metro

Christian is seeking to be paid. Thus, the policy is void and there is no coverage for the

                                               10
Case: 4:19-cv-00903-MTS Doc. #: 23 Filed: 06/26/20 Page: 11 of 26 PageID #: 272




damages claimed by Metro Christian because it failed to comply with the conditions of

the policy by presenting a replacement cost claim with a claimed date of loss of February

28, 2017, and seeking payment for replacement cost sums, when it knows all that was

available is actual cash value under the policy and it knows the actual cash value has

already been paid by Church Mutual and accepted by Metro Christian. SOF ¶91.

III.   There is no coverage for Metro Christian’s claims because it breached the
       Duties in the Event of Loss or Damage Condition of the policy in numerous
       respects.

       Metro Christian failed to cooperate, failed to provide prompt notice of the loss,

failed to take all reasonable steps to protect the Church from further damage and failed

produce requested documents and records in support of the claim. As all of this conduct

breached the policy and substantially prejudiced Church Mutual, there is no coverage for

Metro Christian’s claims under the policy.

       A.    Metro Christian failed to provide Church Mutual with prompt notice
             of the loss or damage.

       Metro Christian was obligated to provide Church Mutual with prompt notice of

any loss or damage at the Church. However, despite the fact that losses had been

occurring and damages sustained for over a decade, Metro Christian did not advise

Church Mutual of the situation involving the roof until May 10, 2017, alleging a single

date of loss of February 28, 2017. SOF ¶29.

       “Conditions of an insurance policy which require that the insured give notice of a

loss to the insurer within a certain time are valid and enforceable.” East Attucks

Community Housing, Inc. v. Old Republic Sur. Co., 114 S.W.3d 311, 326 (Mo. Ct. App.


                                              11
Case: 4:19-cv-00903-MTS Doc. #: 23 Filed: 06/26/20 Page: 12 of 26 PageID #: 273




2003)(citing Johnston v. Sweany, 68 S.W.3d 398, 401 (Mo. banc 2002)). Generally,

when a policy does not specify a time period within which the insured is to give notice to

the insurer, notice is to be given within a reasonable time. Travers v. Universal Fire &

Cas. Ins. Co., 34 S.W.3d 156, 165 (Mo. Ct. App. 2000)(citing 4 COUCH, supra at

§65:77; Independent Fire Ins. v. NCNB Nat. Bank, 517 So.2d 59, 65 (Fla. App. 1 Dist.

1987)).

      The question of whether notice of loss was given within a reasonable time is

usually a question for the jury, however, “where all reasonable persons would conclude

that notice or proof was not given or made within [a reasonable] time, under all the

circumstances, then it becomes a question of law for the court.” Tresner v. State Farm

Ins. Co., 913 S.W.2d 7, 14 (Mo. banc. 1995); Interstate Cleaning Corp. v. Commercial

Underwriters Ins. Co., 325 F.3d 1024, 1029 (8th Cir. 2003). Although normally a

question of fact, “the issue of prejudice may become a question of law if all reasonable

persons would conclude the insured did not provide notice in a reasonable time.” Church

Mutual Ins. Co. v. Pleasant Green Missionary Baptist Church, 2016 WL 4396169, *4

(E.D. Mo. 2016) (quoting Interstate Cleaning Corp. v. Commercial Underwriters Ins.

Co., 325 F.3d 1024, 1029 (8th Cir. 2003)).

      Once an insurer establishes that it was prejudiced by the insured’s failure to

comply with the notice provisions of the policy, it is permitted to deny coverage. Billings

Mut. Ins. Co. v. Cameron Mut. Ins. Co., 229 S.W.3d 138, 143 (Mo. Ct. App. 2007)(citing

Weaver v. State Farm Mut. Auto. Ins. Co., 936 S.W.2d 818, 821 (Mo. banc 1997)).



                                               12
Case: 4:19-cv-00903-MTS Doc. #: 23 Filed: 06/26/20 Page: 13 of 26 PageID #: 274




       Metro Christian is the sole owner of the Church and Mr. Boldin, its corporate

representative, is in charge of building maintenance, including the roof. SOF ¶¶4-5.

During his Examination Under Oath, Mr. Boldin admitted that rather than being from a

single occurrence on February 28, 2017, the claimed damages were the result of

continuous problems at the Church that Metro Christian had attempted to address on its

own over many years. SOF ¶83. There were ongoing problems with the roof at the

Church leaking since the roof was replaced in August 2006 and well before the claim was

made on February 28, 2017. SOF ¶¶6-7. During this timeframe, there were numerous

and repeated instances of roof leaks leading to water intrusion and interior moisture

damages that Metro Christian attempted to repair, either by itself or by hiring outside

contractors. SOF ¶¶8-21. For years Metro Christian and its contractors would make

repairs, which Mr. Boldin referred to as “bandaids,” but the leaks would continue. SOF

¶¶24-25.

       Although Metro Christian had been experiencing ongoing problems with leaks for

years, was aware of the leaks between August 2006 and February 28, 2017, and

attempted to have those leaks repaired, none of the prior losses and damages during this

timeframe were reported to Church Mutual. SOF ¶¶22-23 & 26. Metro Christian admits

that February 28, 2017 was the best day it could come up with for a date of loss, all of the

claimed damage did not occur on February 28, 2017, and it is impossible to determine

what damage occurred on February 28, 2017, as opposed to any other prior date. SOF

¶¶35-37.



                                                13
Case: 4:19-cv-00903-MTS Doc. #: 23 Filed: 06/26/20 Page: 14 of 26 PageID #: 275




      Church Mutual suffered prejudice because, as it had no knowledge concerning

what was occurring on the roof until after February 28, 2017, it had no knowledge of the

losses and damage, no opportunity to take care of the problems and no ability to decide

whether to stay on the risk. SOF ¶¶27-28. The prejudice suffered by Church Mutual is

further confirmed by Metro Christian’s admissions that it only finally decided to submit a

claim with Church Mutual because it could no longer keep up with the leaks and repairs,

its “bandaids” and “patching” were no longer working and the roof had now devolved

into a “big job” costing hundreds of thousands of dollars. SOF ¶¶33-34. By the time it

finally decided to inform Church Mutual of what was occurring with respect to the roof

of the Church, Metro Christian was claiming that it needed an entire new roof costing in

excess of $350,000. SOF ¶¶62-65 & 68. However, Metro Christian even admits that the

repair bid on which it relies is not just for damage that occurred on February 28, 2017, as

well as that its contractor did not determine when and how the damage occurred that its

estimate purports to address. SOF ¶¶69-70.

      The present matter is virtually identical to the Pleasant Green case, where

identical policy provisions were considered with respect to the insured’s failure to

provide timely notice of a loss when it occurred, which prejudiced the insurer by

precluding it from having “the opportunity to inspect the property and make any repairs

that were needed to prevent further spreading and damage.” Pleasant Green Missionary

Baptist Church, 2016 WL 4396169 at *5. Specifically, this Court held that the policy

was void because the insured breached its duties when it saw a problem and realized



                                               14
Case: 4:19-cv-00903-MTS Doc. #: 23 Filed: 06/26/20 Page: 15 of 26 PageID #: 276




something had to be done, but neither provided prompt notice of the loss or damage, nor

took reasonable steps in an effort to prevent further damage. Id. at *6.

       Similarly to Pleasant Green, in the present matter, Metro Christian was aware of

serious problems involving the roof, leaks, and water damage for a period of time of over

ten years from August 2006 until a claim was reported with an alleged date of loss of

February 28, 2017. Metro Christian admits that it failed to provide Church Mutual with

reasonable notice of the roof leaks and interior moisture damage, which lack of timely

notice extremely prejudiced Church Mutual.

       As a result of this failure to provide timely notice in violation of the policy,

Church Mutual suffered prejudice because it lacked knowledge of the losses and damage

and had no opportunity to take care of the problems and no ability to decide whether to

stay on the risk. If Church Mutual had been timely notified of the claimed storm damage

to the roof, it could have investigated and inspected the roof and determined the extent of

any alleged storm damage. If there was covered storm damage, Church Mutual could

have had its representatives, including adjusters and engineers, determine the cause of the

damage, the extent of the damage and the scope of necessary repairs and then issued

payment so that the proper repairs could have been performed by qualified contractors.

As no notice was provided to Church Mutual, it was severely prejudiced by not being

given an opportunity to make such determinations. Instead, Metro Christian concealed

the condition of the roof from Church Mutual until it allegedly became so bad that an

entire new roof is required.



                                                15
Case: 4:19-cv-00903-MTS Doc. #: 23 Filed: 06/26/20 Page: 16 of 26 PageID #: 277




       Under these circumstances, it is undisputed that reasonable persons would

conclude that Metro Christian failed to give notice to Church Mutual within a reasonable

time, which failures prejudiced Church Mutual. Thus, there is no coverage under the

policy for Metro Christian’s claimed damages.2

       B.     Metro Christian failed to cooperate with Church Mutual’s
              investigation by failing to provide requested documents and
              records.

       Pursuant to its policy, Metro Christian was obligated to cooperate with Church

Mutual’s investigation, including permitting Church Mutual to inspect its books and

records and providing documents and information requested by Church Mutual as part of

its investigation. SOF ¶89. However, because Metro Christian breached the policy by

failing to cooperate and failing to produce requested documents and records, there is no

coverage under the policy.

       Under Missouri law, cooperation clauses, such as the one contained in Metro

Christian’s policy, are enforceable and an insured forfeits coverage by failing to comply.

Wiles v. Capitol Indem. Corp., 215 F.Supp.2d 1029, 1031 (E.D. Mo. 2001) (citing Riffe v.

Peeler, 684 S.W.2d 539, 542 (Mo. Ct. App. 1984)). An insured’s failure to cooperate can



       2
          Additionally, there is no coverage for Metro Christian’s claimed damages
because it failed to take all reasonable steps to protect the Church from further damage,
as not only were the attempted repairs it performed prior to the claimed date of loss
ineffective as set forth above, but between February 28, 2017 (the alleged date of loss)
and May 10, 2017 (the date the claim was reported), Metro Christian did not make any
repairs to the roof of the Church, even though the roof leaked continuously during that
time. SOF ¶¶30-32. Due to Metro Christian’s failures to act, Church Mutual has
suffered prejudice as the cost of repairs, according to Metro Christian, is now in excess of
$350,000. SOF ¶¶62-65 & 68.
                                                16
Case: 4:19-cv-00903-MTS Doc. #: 23 Filed: 06/26/20 Page: 17 of 26 PageID #: 278




be determined as a matter of law at the summary judgment stage. Id. at 1032; Pleasant

Green Missionary Baptist Church, 2016 WL 4396169 at *4.

       The purpose of a cooperation clause is to “enable the [insurance] company to

possess itself of all knowledge, and all information as to other sources of knowledge, in

regard to facts, material to their rights, to enable them to decide upon their obligations,

and to protect them against false claims.” Wiles, 215 F.Supp.2d at 1031 (quoting Wood v.

Allstate Ins. Co., 21 F.3d 741, 745 (7th Cir. 1994); Claflin v. Commonwealth Ins. Co. of

Boston, Mass., 110 U.S. 81, 94-95 (1884)).

       After establishing a material breach of the cooperation clause, the insurer is

entitled to deny coverage to the insured under the terms of the policy as long as the

insurer has not waived its right to assert the defense or is estopped from asserting it. Id.

(citing Hendrix v. Jones, 580 S.W.2d 740, 742 (Mo. banc 1979)). Furthermore, the

insurer “must prove (1) the existence of substantial prejudice and (2) the exercise of

reasonable diligence to secure the insured’s cooperation before it can deny coverage

because of breach of a cooperation clause.” Id. (quoting Hayes v. United Fire &

Casualty Co., 3 S.W.3d 853, 857 (Mo. Ct. App. 1999)).

       Beginning with its acknowledgement letter, Church Mutual requested that Metro

Christian provide photographs, estimates, an inventory of damaged personal property or

other documentation related to this claim. SOF ¶44. Further, when the claim for interior

water damage was denied on October 9, 2017, Church Mutual requested that Metro

Christian provide any additional information it possessed that may cause Church Mutual

to reconsider its coverage position. SOF ¶57. However, Metro Christian did not respond

                                                17
Case: 4:19-cv-00903-MTS Doc. #: 23 Filed: 06/26/20 Page: 18 of 26 PageID #: 279




to the October 9, 2017 letter until it sent the letter of representation nine months later, on

July 9, 2018. SOF ¶¶58-59.

       After the Sworn Statement in Proof of Loss was provided, along with its request

for Mr. Boldin to submit to an Examination Under Oath, Church Mutual repeatedly

requested on October 25, 2018, December 10, 2018, December 19, 2018, January 2,

2019, and February 13, 2019, that Metro Christian produce certain documents and

records at least five days prior to the Examination Under Oath. SOF ¶¶71-82. However,

despite Church Mutual’s repeated requests for documents and records as a crucial part of

its investigation, Metro Christian did not provide any of the documents or records in

support of its claim requested by Church Mutual. SOF ¶¶84-85. Mr. Boldin, on behalf

of Metro Christian, even admitted this failure to cooperate during his Examination Under

Oath. SOF ¶85. Further, Metro Christian did not permit Church Mutual to examine its

books and records relevant to the claim. 3 SOF ¶86.

       Church Mutual exercised reasonable diligence through its numerous requests for

documents and information from Metro Christian, and did not waive, is not estopped

from asserting, and expressly reserved in the letters it sent to Metro Christian, its rights


       3
         It is important to note that Missouri courts have consistently held that
compulsory discovery in a lawsuit is no substitute for an insured’s original
cooperation. Roller v. American Modern Home Ins. Co., 484 S.W.3d 110, 117 (Mo. Ct.
App. 2015) (citing In re Am. Wood Concepts, LLC, 2010 WL 1609690 at *5 (Bankr.
W.D. Mo. 2010); Union Ins. Co. of Providence, 261 F.Supp.2d at 1153; Wiles, 215
F.Supp.2d at 1031-32). This is because it should not be necessary for an insurer to bear
the expense of a lawsuit to enforce its rights to discovery of information pertaining to a
claim. Id. Consequently, it is wholly insufficient for Metro Christian to allege that any
production of documents and information in discovery cures its prior failures to
cooperate.
                                                 18
Case: 4:19-cv-00903-MTS Doc. #: 23 Filed: 06/26/20 Page: 19 of 26 PageID #: 280




and defenses under the policy and the law. SOF ¶¶71-82, 84 & 87. Additionally, Church

Mutual was substantially prejudiced in its investigation because it was precluded from

possessing all knowledge and information as to other sources of knowledge and facts

material to its rights to enable it to decide upon its obligations and protect itself against

false claims. SOF ¶88.

       Consequently, due to Metro Christian’s failures to produce requested documents

and records, there is no coverage for any of Metro Christian’s claimed damages.

       C.     Conclusion

       No coverage exists for Metro Christian’s damages because it failed to comply with

the conditions of the policy by failing to cooperate, failing to provide prompt notice of

the loss, failing to take all reasonable steps to protect the Church from further damage

and failing to produce requested documents and records in support of the claim and this

conduct by Metro Christian prejudiced Church Mutual’s rights under the policy. SOF

¶92.

IV.    The damages claimed by Metro Christian are not covered by its policy with
       Church Mutual.

       As set forth in the preceding sections, the policy is void and is there no coverage

for Metro Christian because it committed material misrepresentations during the claim, as

well as failed to cooperate. However, even if Metro Christian’s breaches of the policy

were not fatal to its claim, which they are, there would still not be coverage for its alleged

damages because such damages are excluded by the policy’s exclusions and limitations.




                                                 19
Case: 4:19-cv-00903-MTS Doc. #: 23 Filed: 06/26/20 Page: 20 of 26 PageID #: 281




         A.    Faulty, inadequate, or defective workmanship, repair, construction,
               materials or maintenance

         Church Mutual’s policy with Metro Christian does not provide coverage because

the damages are not related to any storms or a covered cause of loss, but rather are caused

by or resulting from faulty, inadequate, or defective workmanship, repair, construction,

materials or maintenance. SOF ¶89.

         As part of its investigation, Church Mutual hired an engineer, Joseph Kraus of EFI

Global, to evaluate the roof of the Church and determine the cause and extent of roof

damage. SOF ¶50. Mr. Kraus determined that the original installation of the shingles

included overdriven nails, as well as nails placed above the nail line on the shingles, that

caused the shingles to be more susceptible to being uplifted by wind. SOF ¶51.

         Further, Mr. Boldin’s testimony as Metro Christian’s corporate representative

confirmed that the problems with leaks had been persistent and ongoing since the new

roof was installed in August 2006. SOF ¶¶6-22. Although Metro Christian would use

what it referred to as “bandaids” and make temporary repairs, the leaks continued for

years.    SOF ¶¶23-25.     Mr. Kraus’ investigation confirmed that the leaks had been

occurring in several locations in the roof over the past several years and patching repairs

had been made from time to time throughout. SOF ¶53.

         Only when the “bandaids” and “patching” were no longer working and it could no

longer keep up with the leaks and repairs, did Metro Christian finally submit a claim to

Church Mutual. SOF ¶¶33-34. Metro Christian now admits that not all of the claimed

damage occurred on February 28, 2017 and that there is no way to determine what


                                                20
Case: 4:19-cv-00903-MTS Doc. #: 23 Filed: 06/26/20 Page: 21 of 26 PageID #: 282




damage occurred on that date, as opposed to any other prior date. SOF¶¶35 & 37.

Importantly, Metro Christian confirmed that its contractor, Alltex General Contracting,

LLC, did not determine when and how the damage occurred, and that its estimate is not

just for damage that occurred on February 28, 2017. SOF ¶¶69-70.

       Mr. Boldin repeatedly confirmed throughout his Examination Under Oath that

rather than being from a single occurrence, the damages being claimed were the result of

continuous problems at the Church that Metro Christian had attempted to address

(unsuccessfully) on its own for years. SOF ¶83. Thus, as the leaks and resulting interior

water damage were not the result of a storm created opening or opening from any other

covered cause of loss, there is no coverage. SOF ¶56.

       B.     Wear, tear, decay, deterioration, settling, cracking, shrinking or
              expansion

       Pursuant to Metro Christian’s policy with Church Mutual, there is no coverage for

loss or damage caused by or resulting from wear and tear, decay, deterioration, settling,

cracking, shrinking or expansion. SOF ¶89. As part of his investigation, Mr. Kraus

determined that the roof suffered from age related deterioration of the flat roof and

wall/roof flashings, and that there were deteriorated sealant application repairs above

where the leaks were being observed.4 SOF ¶¶52 & 54-55. Consequently, there is no

coverage for Metro Christian’s claimed damages.




       4
         This deterioration of prior repairs also constitutes evidence of faulty, inadequate
or defective repairs and maintenance.
                                                21
Case: 4:19-cv-00903-MTS Doc. #: 23 Filed: 06/26/20 Page: 22 of 26 PageID #: 283




      C.     Continuous or repeated seepage or leakage of water

      The policy also does not provide coverage for loss or damage caused by or

resulting from the continuous or repeated seepage or leakage of water that occurs over a

period of 14 days. SOF ¶89. After the claimed date of loss, February 28, 2017, but

before the claim was reported on May 10, 2017, Metro Christian confirmed that the roof

leaked continuously during that time. SOF ¶¶31-32. Thus, there is no coverage for

Metro Christian’s claimed damages.

      D.     Conclusion

      The damages claimed by Metro Christian are not covered because the damages are

not related to any storms or a covered cause of loss, but instead are attributable to wear,

tear, decay, deterioration, settling, cracking, shrinking or expansion, continuous or

repeated seepage or leakage of water, and/or faulty, inadequate or defective

workmanship, repair, construction, materials or maintenance. SOF ¶90.

V.    Metro Christian’s claims for breach of contract and vexatious refusal fail as a
      matter of law.

      In its responsive pleading, Metro Christian initially asserted three counterclaims

against CM Vantage: breach of contract, breach of common law good faith and fair

dealing, and vexatious refusal to pay.      See Doc. #5, Metro Christian’s Answer to

Plaintiff’s Complaint for Declaratory Judgment and Counter-Claims. In response to

Church Mutual’s Motion to Dismiss, Count II for breach of common law good faith and

fair dealing was dismissed. See Doc. #9, Notice of Voluntary Dismissal; Doc. #10, Order

Dismissing Count II.     Metro Christian thus possesses two remaining counterclaims:


                                               22
Case: 4:19-cv-00903-MTS Doc. #: 23 Filed: 06/26/20 Page: 23 of 26 PageID #: 284




breach of contract and vexatious refusal. However, neither of its counterclaims can

preclude entry of summary judgment in Church Mutual’s favor on its Complaint and

summary judgment should also be entered in Church Mutual’s favor on Metro Christian’s

counterclaims.

       Metro Christian’s first counterclaim for breach of contract asserts virtually

identical issues to those contained in Church Mutual’s Complaint. See Doc. #1, CM

Vantage’s Complaint for Declaratory Judgment.           Thus, for the same reasons that

summary judgment should be entered in Church Mutual’s favor on its Complaint, as set

forth in the preceding sections, summary judgment should also be entered in Church

Mutual’s favor on Metro Christian’s counterclaim for breach of contract.

       Additionally, summary judgment should also be entered in Church Mutual’s favor

on Metro Christian’s remaining counterclaim for vexatious refusal to pay because such a

claim is not viable in the absence of a breach of contract by the insurer. As set forth

above, Metro Christian’s breach of contact counterclaim fails as a matter of law;

consequently, its vexatious refusal to pay counterclaim necessarily fails as well.

       A vexatious refusal to pay claim can only be sustained where an insurer refuses to

pay a claim “without reasonable cause or excuse.” Mo. Ann. Stat. §375.420. Under the

vexatious refusal to pay statute, damages are only to be awarded “in addition to” damages

awarded on a judgment, and are calculated based on that award. Id. As a vexatious

refusal to pay claim is derivative of an insured’s claim for its loss, it must fail where the

insured’s claim to recover for its loss fails. State ex rel. U. S. Fid. & Guar. Co. v. Walsh,

540 S.W.2d 137, 141 (Mo. Ct. App. 1976); Mo. Ann. Stat. §375.420. Thus, where the

                                                23
Case: 4:19-cv-00903-MTS Doc. #: 23 Filed: 06/26/20 Page: 24 of 26 PageID #: 285




insured’s breach of contract claim fails, the vexatious refusal to pay claim must also fail.

Grobe v. Vantage Credit Union, 679 F.Supp.2d 1020, 1034 (E.D. Mo. 2010) (“[The

insured’s] breach of contract claim fails to state a claim upon which relief can be granted.

It follows that [the insured’s] claim for vexatious refusal to pay must also fail. There is

no liability under the policy as a matter of law, and this is a meritorious defense for

vexatious refusal to pay.”) (citing Groves v. State Farm Mutual Auto. Ins. Co., 540

S.W.2d 39, 42 (Mo. 1976)).

          Obviously, an insurer cannot be “vexatious” for refusing to pay sums which it did

not owe.       See Bd. of Educ. of City of St. Louis ex. rel Bertolino v. Vince Kelly

Construction, 963 S.W.2d 331, 335 (Mo. Ct. App. 1997) (Conclusion that an insurer was

not required to pay an insured “rebuts any contention that it did not have a meritorious

defense for refusing to pay” and precludes a vexatious refusal to pay claim). Therefore,

where nothing is due under the policy, there can be no award for damages under the

vexatious refusal to pay statute. See Walsh, 540 S.W.2d at 141 (Where “no amount was

due under the [policy]” there was no loss and “therefore nothing which vexatious

damages and attorneys' fees can be made in ‘addition to’”).

          A similar situation was presented in Nephrite, where because summary judgment

was granted in favor of the insurer on its claims that the insured made material

misrepresentations in the claim and failed to cooperate, this Court also granted summary

judgment in favor of the insurer on the insured’s counterclaims for declaratory judgment,

breach of contract and vexatious refusal to pay. Nephrite Fund 1, LLC, 2020 WL 805848

at *14.

                                                 24
Case: 4:19-cv-00903-MTS Doc. #: 23 Filed: 06/26/20 Page: 25 of 26 PageID #: 286




       For these reasons, summary judgment should also be entered in favor of Church

Mutual on Metro Christian’s counterclaims for breach of contract and vexatious refusal.

                                       CONCLUSION

       For all the reasons stated herein, as well as in Church Mutual’s Motion for

Summary Judgment and Statement of Uncontroverted Material Facts, summary judgment

should be entered in Church Mutual’s favor finding that: (1) there is no coverage and the

policy is void because Metro Christian committed material misrepresentations in the

claim by making demand for replacement cost sums claiming a date of loss of February

28, 2017 when the damages occurred over of period of time exceeding ten years and

when the policy only provides actual cash value coverage; (2) there is no coverage

because Metro Christian breached the policy by failing to cooperate by failing to provide

prompt notice of the loss, failing to take all reasonable steps to protect the Church from

further damage, and failing to produce requested documents and records in support of the

claim; (3) the policy does not provide coverage for Metro Christian’s claimed damages

because, rather than being attributable to a covered cause of loss, the damages are

attributable to wear, tear, decay, deterioration, settling, cracking, shrinking or expansion,

continuous or repeated seepage or leakage of water, and/or faulty, inadequate or defective

workmanship, repair, construction, materials or maintenance; and (4) Metro Christian’s

counterclaims for breach of contract and vexatious refusal to pay both fail as a matter of

law.




                                                25
Case: 4:19-cv-00903-MTS Doc. #: 23 Filed: 06/26/20 Page: 26 of 26 PageID #: 287




                                          Respectfully submitted,



                                          /s/ Robert W. Cockerham
                                          Robert W. Cockerham #31984
                                          COCKERHAM & ASSOCIATES, L.L.C.
                                          10803 Olive Blvd.
                                          St. Louis, MO 63141
                                          314-621-3900
                                          Fax: 314-621-3903
                                          rcockerham@cockerhamlaw.com

                                          Attorneys for Plaintiff Church Mutual
                                          Insurance Company


                             CERTIFICATE OF SERVICE

       I hereby certify that on June 26, 2020, the foregoing was filed electronically with
the Clerk of Court to be served by operation of the Court’s electronic filing service on all
parties.



                                          /s/ Robert W. Cockerham




                                                26
